        Case 1:19-cv-11385-LTS-GWG Document 16
                                            15 Filed 07/14/20
                                                     07/13/20 Page 1 of 1

                                                                                25 Melville Park Road
 LAW OFFICE OF DARRYN G. SOLOTOFF                                                              Suite 108
 ATTORNEYS AT LAW                                                             Melville, New York 11747
                                                                                         T 516-695-0052
                                                                                        DS@lawsolo.net




MEMORANDUM ENDORSEMENT                                  July 13, 2020


VIA ECF
The Honorable Gabriel W. Gorenstein
United States District Judge
United States District Court, Southern District of New York
500 Pearl Street
New York, New York 10007
                       Re:     Calcano v. Jonathan Adler Enterprises, LLC
                               Case No.: 1:19-cv-11385-LTS-GWG
Dear Judge Gorenstein,
        The undersigned represents Evelina Calcano, on behalf of herself and all other persons
similarly situated (“Plaintiff”), in the above-referenced action against Jonathan Adler
Enterprises, LLC, (“Defendant”). We write, with Defendant’s consent, to respectfully request a
stay of the proceedings in this action, pending the ruling of the Second Circuit Court of Appeals’
review of rulings on similar motions to dismiss.

        By way of brief background, within the last month, courts in the Southern District of
New York have granted motions to dismiss other gift card cases involving similar complaints.
(See Yovanny Dominguez v. Banana Republic, LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-cv-10171
(GHW) (“Banana Republic”); James Murphy v. Kohl’s Department Stores, Inc., U.S.D.C.
S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s”). Plaintiffs in those cases exercised their right
to appeal from those rulings, and the Second Circuit has recently ordered an expedited briefing
schedule in certain of those cases, indicating some intention that the Second Circuit intends to
address the same issues at the core of the pending motion to dismiss. Although we understand
that the plaintiffs/appellants in those cases intend to ask the Second Circuit to consolidate those
appeals and withdraw the expedited briefing schedules, the Second Circuit’s intent to rule on
these same issues is inevitable and possibly imminent.

       As a result, Plaintiff seeks, with Defendant’s consent, a comprehensive stay of the
proceedings in this action pending the Second Circuit’s rulings on the appeals. A stay would
conserve judicial resources and permit this Court to proceed at a future date with the benefit of
guidance from the Court of Appeals.

       Thank you for your anticipated cooperation in this matter. Should the Court have any
questions, please do not hesitate to contact the undersigned attorney.
The joint application for a stay pending a
                                                      Respectfully submitted,
decision by the Second Circuit in any of the cases
discussed in this letter is granted. The parties
shall report to the Court within 14 days of the      /s/ Darryn G. Solotoff, Esq.
issuance of a decision.
                                                       Darryn G. Solotoff, Esq.
So Ordered.
July 13, 2020
